         Case 6:20-cv-01375-AA          Document 26              Filed 06/09/21   Page 1 of 5



Keith Ketterling, OSB No. 913368
Steven C. Berman, OSB No. 951769
Megan K. Houlihan, OSB No. 161273
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 S.W. Oak Street, Suite 500
Portland, Oregon 97204
Telephone:    (503) 227-1600
Facsimile:    (503) 227-6840
Email:        kketterling@stollberne.com
              sberman@stollberne.com
              mhoulihan@stollberne.com

Special Assistant Attorneys General
for the State of Oregon




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

 OREGON BANKERS ASSOCIATION,                               Case No. 6:20-cv-01375-AA
 LEWIS & CLARK BANK, BANK OF
 EASTERN OREGON, AND PEOPLE’S
 BANK OF COMMERCE,                                         DEFENDANTS’ RESPONSE TO
                                                           PLAINTIFFS’ NOTICE OF
        Plaintiffs,                                        SUPPLEMENTAL AUTHORITY

                v.

 STATE OF OREGON, ELLEN
 ROSENBLUM, in her official capacity as
 the Attorney General of the State of
 Oregon, and ANDREW STOLFI, in his
 official capacity as the Director of the
 Oregon Department of Consumer and
 Business Services,

        Defendants.



       Plaintiffs’ assertion that House Bill 2009 (“HB 2009”) “imposes similar restrictions to

those challenged in this lawsuit” should be clarified. Although HB 2009 limits mortgage


Page 1 - DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
         AUTHORITY
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:20-cv-01375-AA            Document 26            Filed 06/09/21       Page 2 of 5




foreclosures and penalties for missed mortgage payments, the bill differs substantively from

House Bill 4204 (“HB 4204”). The most significant differences between HB 2009 and HB 4204

are as follows:

                  HB 2009                                                        HB 4204

 Applies to only         § 1(2)(a) (defining         Applies to both         § 1(2)(a) (defining
 individual borrowers    “borrower”)                 individual borrowers    “borrower”)
 who own five or                                     who own residential
 fewer residential       § 1(2)(g) (defining         properties and          § 1(2)(g) (defining
 properties              “subject property”)         commercial borrowers “subject property”)
                                                     who own retail and
                                                     other commercial
                                                     properties
 Allows lenders to       § 1(3)(a), (c)              Does not allow lenders § 1(3)(a), (c)
 request information                                 to request information
 documenting                                         from borrowers and
 borrowers’ inability                                does not require
 to make installment                                 residential borrowers
 payments due to                                     who own property with
 hardship from                                       fewer than five
 COVID-19                                            dwelling units to
                                                     provide documentation
                                                     of inability to pay
 Provides for deferred § 1(3)(b)                     Does not address home equity lines of credit
 payments on home
 equity lines of credit
 and supplies a
 method of calculating
 the repayment
 amount
 Allows lenders to      § 1(3)(e)(A)                 Contains no provision allowing lenders to
 request written                                     request written confirmation of borrowers’
 confirmation that                                   inability to pay
 borrowers do not own
 more than five
 residential properties
 and that borrowers
 cannot make
 payments because of
 a loss of income
 related to the
 COVID-19 pandemic

Page 2 - DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
         AUTHORITY
                                  STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                          209 S.W. OAK STREET, SUITE 500
                                             PORTLAND, OREGON 97204
                                        TEL. (503) 227-1600 FAX (503) 227-6840
        Case 6:20-cv-01375-AA          Document 26              Filed 06/09/21       Page 3 of 5




                  HB 2009                                                       HB 4204

Provides that a lender § 1(8)(b)                    Provides a private              § 1(8)
will not be liable to a                             right of action for
borrower for damages                                damages against
under the private                                   lenders who violate
right of action if the                              the statute, with no
lender inadvertently                                exceptions
makes a clerical error
or takes a prohibited
action before
receiving notice of
inability to pay from
the borrower
Provides a form of      § 1(9)(a)                   Requires lenders to             § 1(9)
notice for lenders to                               notify borrowers of
send borrowers                                      the statute’s
regarding the                                       protections but
statute’s protections                               provides no form for
                                                    lenders to use
Allows lenders to        § 1(9)(b)                  Requires lenders to             § 1(9)
provide notice of the                               provide notice of the
statute’s protections                               statute’s protections to
to only those                                       all the lenders’
borrowers who fail to                               borrowers
make a payment
Does not apply to        § 1(10)(a)(D)              Contains no exception for foreclosures resulting
foreclosures that                                   from waste, destruction, or illegal use of the
result from a                                       subject property
borrower’s waste,
destruction or illegal
use of the subject
property or the
borrower’s failure to
prevent another
person’s waste,
destruction or illegal
use of the
subject property




Page 3 - DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
         AUTHORITY
                                 STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                         209 S.W. OAK STREET, SUITE 500
                                            PORTLAND, OREGON 97204
                                       TEL. (503) 227-1600 FAX (503) 227-6840
         Case 6:20-cv-01375-AA           Document 26              Filed 06/09/21   Page 4 of 5




       Plaintiffs’ Complaint (ECF 1) (“Compl.”) challenges only HB 4204 and requests relief

only against HB 4204. See Compl., ¶¶ 23‒37, 40, 42, 48‒50, 55‒63, and Prayer (requesting

declaratory and injunctive relief against HB 4204 § 1(3) and (9)).

       Defendants moved to dismiss for lack of jurisdiction. Defendants’ arguments were set

forth in Defendants FRCP 12(b)(1) Motion to Dismiss (ECF 13), Defendants’ Reply in Support

of FRCP 12(b)(1) Motion to Dismiss (ECF 15) and Defendants’ Supplemental Briefing

Regarding the Impact of Axos Bank (ECF 19). Mootness was not Defendants’ primary

argument; rather, in a footnote in Defendants’ supplemental brief addressing the Axos Bank

decision, Defendants notified the Court that Plaintiffs’ claims against HB 4204 could become

moot, given the statute’s pending March 31, 2021 repeal. Plaintiffs’ challenge to HB 4204 fails

for all the reasons set forth in Defendants’ briefing and as discussed at the hearing on

Defendants’ motion to dismiss.

       By its own terms, HB 4204’s substantive provisions expired on March 30, 2021. See HB

4204 § 2 (stating that Section 1 of the Act is repealed 90 days after the expiration of the statutory

“emergency period,” which ended on December 31, 2020). Moreover, HB 2009—which became

law on June 2, 2021—expressly repeals HB 4204. HB 2009 § 2. 1 Accordingly, HB 4204 is no

longer in effect. Plaintiffs have not challenged or sought relief from the terms of HB 2009.




1
  HB 2009 § 2 refers to “chapter 4, Oregon Laws 2020 (first special session).” That chapter is
HB 4204. See https://www.oregonlegislature.gov/bills_laws/lawsstatutes
/2020S1OrLaws0004.pdf (stating that HB 4204 is Chapter 4 of Oregon Laws 2020 First Special
Session).
Page 4 - DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
         AUTHORITY
                                   STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                           209 S.W. OAK STREET, SUITE 500
                                              PORTLAND, OREGON 97204
                                         TEL. (503) 227-1600 FAX (503) 227-6840
      Case 6:20-cv-01375-AA        Document 26              Filed 06/09/21   Page 5 of 5




    DATED this 9th day of June, 2021.

                                 Respectfully submitted,

                                 STOLL STOLL BERNE LOKTING & SHLACHTER P.C.


                                 By: s/ Steven C. Berman
                                    Keith Ketterling, OSB No. 913368
                                    Steven C. Berman, OSB No. 951769
                                    Megan K. Houlihan, OSB No. 161273

                                 209 SW Oak Street, Suite 500
                                 Portland, OR 97204
                                 Telephone: (503) 227-1600
                                 Facsimile: (503) 227-6840
                                 Email:     kketterling@stollberne.com
                                            sberman@stollberne.com
                                            mhoulihan@stollberne.com

                                 Special Assistant Attorneys General for the State of Oregon




Page 5 - DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL
         AUTHORITY
                             STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
                                     209 S.W. OAK STREET, SUITE 500
                                        PORTLAND, OREGON 97204
                                   TEL. (503) 227-1600 FAX (503) 227-6840
